       Case 5:19-cv-04022-HLT-KGG Document 16 Filed 06/21/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

STEVEN DEHART,

                                      Plaintiff,

        vs.                                                     Case No. 5:19-cv-04022-HLT-KGG

COUNTY BOARD OF COMMISSIONERS
OF RILEY COUNTY,

                                      Defendant.


                                         Notice of Service

        Defendant notifies the court and counsel that on this 21st day of June, 2019, it has

electronically served Rule 26(a)(1) Disclosure documents to Stephen D. Lanterman and Ryan M.

Brungardt, counsel for plaintiffs.

                                              FISHER, PATTERSON, SAYLER & SMITH, LLP
                                              3550 S.W. 5th Street
                                              Topeka, Kansas 66606
                                              Tel: (785) 232-7761 | Fax: (785) 232-6604
                                              dcooper@fisherpatterson.com
                                              llaushman@fisherpatterson.com

                                              s/Lauren E. Laushman
                                              David R. Cooper                                #16690
                                              Lauren E. Laushman                             #25776
                                              Attorneys for Defendant

                                      Certificate of Service

       I hereby certify that I electronically filed the foregoing on the 21st day of June, 2019, with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to:

        Stephen D. Lanterman & Ryan M. Brungardt
        slanterm@sloanlawfirm.com | rbrungardt@sloanlawfirm.com

                                                         /s/Lauren E. Laushman

{T0461875}                                         -1-
